Citation Nr: 0207585	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for leukemia, claimed as 
having been due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1996 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing was held at the RO in August 
1997 before the undersigned Member of the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran's leukemia was not present until many years 
after separation from service and did not result from any 
incident in service including exposure to herbicides.


CONCLUSION OF LAW

The veteran's leukemia was not incurred in or aggravated by 
service, and may not be presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for leukemia.  He contends 
that the leukemia resulted from exposure to herbicides in 
service when he was stationed in Vietnam.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant which was available was 
obtained and considered.  The claims file contains the 
appellant's service medical records.  Post-service treatment 
records have also been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as a malignant tumor, is manifest to a 
compensable degree within one year after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
references to leukemia.  There is no medical evidence that 
the veteran's leukemia was present until many years after 
separation from service.

The earliest treatment record is from 1994.  A record dated 
in January 1995 contains a history of the illness.  It was 
noted that the veteran was diagnosed with chronic myeloid 
leukemia in July 1994.  He had been symptomatic for 
approximately three months prior to that with gradual weight 
loss and fatigue.  In July 1994, he had a complete blood 
count done, and he also had a biopsy performed which showed 
the presence of the Philadelphia chromosome.  It was noted 
that his mother supposedly died of leukemia in 1988.  The 
treatment records do not contain any indication that the 
leukemia was related to service.

With respect to the claim that the veteran's leukemia is due 
to exposure to Agent Orange in service, the Board notes that 
his record of service (DD-214) shows that he had service in 
Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed.  For purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that in June 
2002, VA issued a notice in which it was determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to 
leukemia.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  In 
pertinent part, the scientific data pertaining to leukemia 
from a study by the National Academy of Sciences (NAS) was 
summarized in the Federal Register as follows:

Leukemia Acute lymphocytic leukemia (ALL) is a 
disease of the young and of individuals older than 
70, and plays a small role in the age groups that 
characterize most Vietnam veterans.  Exposure to 
high doses of ionizing radiation is a known risk 
factor.  Acute myeloid leukemia (AML) is the most 
common leukemia among adults.  Risk factors for AML 
include high doses of ionizing radiation, 
occupational exposure to benzene, and some 
medications used in cancer chemotherapy.  Genetic 
disorders including Fanconi's anemia and Down's 
syndrome are associated with an increased risk for 
AML.  Tobacco smoking has been suggested as a risk 
factor.  Chronic lymphocytic leukemia (CLL) is the 
most common type of leukemia in men.  It is largely 
a disease of individuals older than 40, and 
incidence doubles every 5 years for individuals in 
the age groups that characterize most Vietnam 
veterans.  Some occupational groups, such as 
farmers, appear to have a higher incidence of CLL.  
A family history of the disease and a compromised 
immune system are additional suspected risk 
factors.  Exposure to ionizing radiation does not 
appear to be associated with increased incidence of 
CLL.  The incidence of chronic myeloid leukemia 
(CML) increases with age for individuals over 30.  
For individuals in the age groups that characterize 
most Vietnam Veterans, CML accounts for about one 
in five leukemias.  CML is associated with an 
acquired chromosomal abnormality known as the 
"Philadelphia chromosome." [emphasis added]  
Exposure to high doses of ionizing radiation is a 
known risk factor for CML.  NAS noted in VAO and 
subsequent reports that there is inadequate or 
insufficient information to determine whether an 
association exists between exposure to herbicides 
and leukemia. [emphasis added]  NAS, in Update 
2000, reported that Hooiveld et al., 1998, Rix et 
al., 1998, Steenland et al., 1999, showed no 
increased risk for leukemia.  NAS stated that CDVA, 
1998a and 1998b, validated by AIHW, 1999, found no 
increased risk for leukemia.  NAS stated that the 
small number of cases found by AFHS (2000a/b) led 
to nonsignificant results.  NAS reported that there 
was no information contained in the research 
reviewed for Update 2000 to change the conclusion 
that there is inadequate or insufficient evidence 
to determine whether an association exists between 
exposure to herbicides and leukemia.  Taking 
account of the available evidence and NAS' 
analysis, the Secretary has found that the credible 
evidence against an association between herbicide 
exposure and leukemia outweighs the credible 
evidence for such an association, and he has 
determined that a positive association does not 
exist. [emphasis added]

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has presented a letter dated in August 1997 from 
one of his treating physicians, Hagop Kantarjian, M.D., which 
contains the following sentence:

It is my professional opinion, within a reasonable 
degree of medical certainty, that [the veteran's] 
chronic myeloid leukemia, is, more likely than not, 
related to service related herbicide exposure.  

The Board notes, however, that the doctor did not provide an 
explanation for that conclusion.  He did not make any 
specific references to studies or medical journals which 
would support a conclusion that herbicide exposure causes 
leukemia.  The RO wrote to the doctor in May 2000 requesting 
an explanation for the basis of that opinion, but he did not 
reply.  

A bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).  
The doctor's statement that the herbicide exposure in service 
was a factor in the development of the veteran's leukemia is 
speculative and does not provide significant support for the 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board is of the opinion that the study conducted by the 
National Academy of Sciences (summarized above), which found 
that there is no basis for concluding that there is a 
relationship between herbicide exposure and leukemia, has 
higher probative value than the unsupported letter from the 
veteran's treating physician.

The Board has also considered a decision dated in March 1996 
by a Special Master of Appeals of the Agent Orange Veteran 
Payment Program which shows that the appellant was found to 
be entitled to a payment under that program.  However, the 
document does not contain any medical opinion linking the 
veteran's leukemia to Agent Orange.  The Board further notes 
that the decision does not contain any explanation for the 
basis of that award of benefits, and there is no indication 
that the person making the decision had medical training.  
Furthermore, the decision was not made under VA regulations, 
and, therefore, is not binding on the VA.  See Darby v. 
Brown, 10 Vet. App. 243, 246-247 (1997).  See also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Therefore, that decision 
does not support the appellant's claim for service connection 
for leukemia.

The veteran testified in support of his claim during a 
hearing held in August 1997.  The veteran stated that he did 
not have any problems with leukemia during service or within 
a year after separation from service.  He said that his 
leukemia was first diagnosed in 1994.  He further stated, 
however, that during service he was stationed in Vietnam and 
was heavily exposed to herbicides.  He said that his treating 
physicians told him that his leukemia could have been due to 
that exposure.  He also expressed his own opinion that there 
was a relationship.  

The Board notes that the veteran's own opinion that his 
leukemia is related to service is not of such probative value 
as to support his claim.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Also, the United States Court of Appeals for 
Veterans Claims (Court) has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the Board finds that leukemia is not one of the 
disorders which may be presumed to have been due to exposure 
to Agent Orange, leukemia was not present until many years 
after separation from service, and did not result from any 
incident in service including exposure to herbicides.  
Accordingly, the Board concludes that the veteran's leukemia 
was not incurred in or aggravated by service, and may not be 
presumed to have resulted from herbicide exposure.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for leukemia claimed as 
secondary to herbicide exposure.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for leukemia, claimed as having been due 
to herbicide exposure, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

